Citation Nr: 0423181	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  00-20 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO) which denied the veteran's claim of 
entitlement to service connection for hepatitis C.

The veteran testified at a personal hearing which was chaired 
by a Decision Review Officer at the RO in March 2001.

In June 2003, the Board remanded this case so that 
additionally obtained evidence could be considered by the RO.  
The RO issued supplemental statements of the case in 
September 2003 and again in February 2004 which continued to 
deny the veteran's claim.  The case has been returned to the 
Board for further appellate proceedings. 

Issue not on appeal

In June 2001, the RO denied the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected left hip disability.  He filed a notice of 
disagreement (NOD) in July 2001, and the RO issued a 
statement of the case in September 2002.  By letter dated 
November 1, 2002 the veteran was informed of that decision 
and of his appeal rights.  There is no indication in the 
record that the veteran subsequently perfected a substantive 
appeal by filing a VA Form 9 or equivalent.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 
7105, a NOD initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a SOC is issued by VA].  
Accordingly, this matter is not within the jurisdiction of 
the Board and will be addressed no further herein.




REMAND

The veteran is seeking entitlement to service connection for 
hepatitis C.  In essence, he speculates that various 
incidents of his military service, which ended in 1974, may 
have caused hepatitis C which was diagnosed many years later.  
He has pointed to such things as getting a tattoo, dental 
treatment and receiving "air gun"  vaccinations.  He has 
pointed out that the incubation period for hepatitis C may be 
decades in length, and that it is therefore plausible that 
the hepatitis C infection may have begun during military 
service.

There is of record the report of a VA examination in April 
2001.  The examiner stated that "[t]he patient's service 
medical records are not available for review at this time".  
The examiner diagnosed hepatitis C but did not reach a 
conclusion concerning the relationship between the hepatitis 
C and the veteran's military service, stating that "[i]t 
cannot be determined as to whether hepatitis C in the [sic] 
case was caused by any condition which occurred while patient 
was on active duty".  

The Board views this examination report as not providing an 
adequate opinion as to medical nexus.  The United States 
Court of Appeals for Veterans Claims has held on numerous 
occasions that medical opinions which are speculative, 
general or inconclusive in nature are not probative.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996). 

In addition, the very recently issued Veterans Benefits 
Administration Fast Letter 04-13, dated June 29, 2004, 
discusses the situation here presented, in particular the 
matter of transmission of the hepatitis C virus with a "jet 
air gun".  In the concluding sentence of that Fast Letter, 
the Acting Director of VA Compensation and Pension Service 
states:  "It is essential that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the airgun was the source of the 
veteran's hepatitis C."    

Under the circumstances, the Board believes that the record 
should contain a medical opinion which squarely addresses the 
veteran's contentions.  See 38 C.F.R. § 3.159 (2003); see 
also Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange to have the 
veteran's VA claims folder reviewed by an 
appropriately qualified medical 
specialist, who should render an opinion, 
in light of the veteran's entire medical 
history and what is known about hepatitis 
C, as to whether it is as least as likely 
as not that the veteran's currently 
diagnosed hepatitis C is related to his 
military service or any incident thereof.  
If it is deemed to be necessary by the 
reviewing specialist, any appropriate 
physical examination and/or diagnostic 
testing should be undertaken.  The report 
of the records review should be 
associated with the veteran's claims 
folder. 

2.  After undertaking any additional 
development deemed necessary, VBA should 
readjudicate the veteran's claim of 
entitlement to service connection for 
hepatitis C.  If the claim remains 
denied, VBA should issue a supplemental 
statement of the case and provide 
appropriate opportunity for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



